       CASE 0:18-cv-03122-MJD-LIB Document 1 Filed 11/07/18 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

David Cartwright and Mitchell Diers as Trustees         Court File No.:
of the Duluth Building Trades Health Fund;
Jason Quiggin and John Rodrigo as Trustees of the
Iron Range Plumbers and Fitters Retirement Income Plan;
Jason Quiggin and Scott Torvinen as Trustees
of the Apprenticeship Training Fund;
Pipe Trades Services of Minnesota, Inc.; and
United Association of Plumbers & Pipefitters                                      COMPLAINT
Local Union 589,

                             Plaintiffs,
       vs.

L and S Plumbing & Heating of Hibbing, Inc.,

                             Defendant.


                               JURISDICTION AND VENUE

1.     This is an action to enforce an employer’s obligation to make contributions to

multiemployer fringe benefit plans and to remit amounts due to a labor organization as required

by a Collective Bargaining Agreement and for interest, liquidated damages, and reasonable

attorneys’ fees and costs of this action.   The Court has jurisdiction over this action under

Sections 502 and 515 of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. § 1132 and § 1145, and under Section 301 of the Labor Management Relations Act, 29

U.S.C. § 185(a). Venue is proper in this District under 29 U.S.C. § 1132(e)(2).

                                               PARTIES

2.     The Duluth Building Trades Health Fund (“Health Fund”) is a multiemployer employee

benefit plan, as defined under Sections 3(3) and (37) of ERISA, 29 U.S.C. §§ 1002(3) and (37),

that is administered by a joint board of trustees consisting of representatives of both labor and

management.     David Cartwright and Mitchell Diers are labor and management trustees,

                                               1
       CASE 0:18-cv-03122-MJD-LIB Document 1 Filed 11/07/18 Page 2 of 7



respectively, that bring this action in their capacity as fiduciaries of the Health Fund as defined

under Section 3(21) of ERISA, 29 U.S.C. § 1002(21). The Health Fund is administered in

Duluth, Minnesota.

3.     The Iron Range Plumbers and Fitters Retirement Income Plan (“Pension Plan”) is a

multiemployer employee benefit plan, as defined under Sections 3(3) and (37) of ERISA, 29

U.S.C. §§ 1002(3) and (37), that is administered by a joint board of trustees consisting of

representatives of both labor and management.       Jason Quiggin and John Rodrigo are labor and

management trustees, respectively, that bring this action in their capacity as fiduciaries of the

Pension Plan as defined under Section 3(21) of ERISA, 29 U.S.C. § 1002(21). The Pension

Plan is administered in Duluth, Minnesota.

4.     The Apprenticeship Training Fund (“Apprenticeship Fund”) is a multiemployer

employee benefit plan, as defined under Sections 3(3) and (37) of ERISA, 29 U.S.C. §§ 1002(3)

and (37), that is administered by a joint board of trustees consisting of representatives of both

labor and management.     Jason Quiggin and Scott Torvinen are labor and management trustees,

respectively, that bring this action in their capacity as fiduciaries of the Apprenticeship Fund as

defined under Section 3(21) of ERISA, 29 U.S.C. § 1002(21). The Apprenticeship Fund is

administered in Duluth, Minnesota.

5.     Pipe Trades Services of Minnesota, Inc. (“Pipe Trades Services”) is a Minnesota

nonprofit corporation with a registered office address in White Bear Lake, Minnesota.     Pursuant

to a written agreement, Pipe Trades Services has been assigned the right and responsibility for

collecting fringe benefit contributions owed by employers to the Pipe Trades Services MN

Pension Supplement Fund (“Annuity Fund”).        The Annuity Fund is a multiemployer employee

benefit plan as defined in Sections 3(3) and (37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).


                                                2
       CASE 0:18-cv-03122-MJD-LIB Document 1 Filed 11/07/18 Page 3 of 7



Pipe Trades Services is a fiduciary as defined in 29 U.S.C. § 1002(21) and is authorized to

pursue this action under ERISA, 29 U.S.C. § 1132, on behalf of the Annuity Fund.

6.     The United Association of Plumbers & Pipefitters Local Union 589 (“the Union”) is a

labor organization within the meaning of Section 2(5) of the Labor Management Relations Act,

29 U.S.C. § 152(5), with its principal place of business at 107 South 15th Avenue West,

Virginia, Minnesota 55792.

7.     Defendant L and S Plumbing & Heating of Hibbing, Inc. is a Minnesota corporation and its

registered office address is 11496 Townline Road, Hibbing, Minnesota 55746. Defendant is an

employer in an industry affecting commerce as defined in 29 U.S.C. §§ 152(2), (6) and (7), and 29

U.S.C. §§ 1002(5), (11) and (12).

                                            COUNT I

        DELINQUENT CONTRIBUTIONS – ERISA (29 U.S.C. § 1132 and § 1145)

8.     At all relevant times, Defendant has been signatory to and bound by a Collective

Bargaining Agreement (“CBA”) with the Union that governs its bargaining unit employees’

wages, benefits, and other terms and conditions of employment, including contributions to the

Health Fund, Pension Plan, Pipe Trades Services (Annuity Fund), and Apprenticeship Fund

(collectively referred to as the “Fringe Benefit Funds”).

9.     Pursuant to said CBA, Defendant was required to make contributions to the Fringe Benefit

Funds on behalf of bargaining unit employees covered by the CBA. At all times material,

Defendant employed employees to perform work for which the CBA required contributions to the

Fringe Benefit Funds.

10.    At all relevant times, Defendant was bound by the Trust Agreements establishing the

Fringe Benefit Funds as well as Collection Policies governing the collection of delinquent


                                                 3
        CASE 0:18-cv-03122-MJD-LIB Document 1 Filed 11/07/18 Page 4 of 7



contributions. The Trust Agreements for the Fringe Benefit Funds provide them with the right to

audit Defendant’s books and records to determine compliance with Defendant’s contribution

obligations to the Fringe Benefit Funds under the CBA.

11.     Wilson-McShane Corporation conducts periodic payroll audits on behalf of the Health

Fund, Pension Plan, and Pipe Trades Services to determine whether employers are making

contributions in compliance with the CBA.    Wilson-McShane Corporation conducted an audit of

Defendant’s records and that audit covered the time period from January 2015 – September

2017.

12.     The audit revealed that Defendant owes a total amount of $77,903.87 in delinquent

contributions to the Health Fund, $89,239.05 in delinquent contributions to the Pension Plan, and

$55,865.81 in delinquent contributions to Pipe Trades Services.     Defendant was invoiced for

those delinquent contributions in June 2018 following the audit.

13.     Despite demand, Defendant has failed to remit payment for the delinquent contributions as

invoiced following the audit.

14.     Pursuant to the Trust Agreement and Collection Policy for the Health Fund, Defendant

owes liquidated damages in the amount of twenty percent (20%) of the contributions due and

owing, plus interest, costs of the audit, and costs and attorney fees incurred to collect such

delinquency.   The total amount owed to the Health Fund in delinquent contributions and

liquidated damages equals $93,484.64.

15.     Pursuant to the Trust Agreement and Collection Policy for the Pension Fund, Defendant

owes liquidated damages in the amount of twenty percent (20%) of the contributions due and

owing, plus interest, costs of the audit, and costs and attorney fees incurred to collect such




                                                4
       CASE 0:18-cv-03122-MJD-LIB Document 1 Filed 11/07/18 Page 5 of 7



delinquency.     The total amount owed to the Pension Plan in delinquent contributions and

liquidated damages equals $107,086.86.

16.    Pursuant to the Trust Agreement for the Annuity Fund, Defendant owes liquidated

damages in the amount of ten percent (10%), plus interest, legal fees and costs incurred in this

action. The amount owed to Pipe Trades Services (Annuity Fund) in delinquent contributions

and liquidated damages equals $61,452.39.

17.    Pursuant to the information discovered during the audit and the wage rates contained in the

CBA, Defendant also owes the Apprenticeship Fund a total amount of $7,980.83 in delinquent

contributions.   The Trust Agreement establishing the Apprenticeship Fund provides that a

delinquent employer shall be subject to liquidated damages of an additional ten percent (10%) of

the amount due, plus interest and all costs and reasonable attorney’s fees incurred in connection

with the delinquency. The total amount owed to the Apprenticeship Fund in delinquent

contributions and liquidated damages equals $8,778.91.

18.    Added together, Defendant owes a total amount of $270,802.80 in delinquent

contributions and liquidated damages to the Fringe Benefit Funds.

19.    Pursuant to the CBA, the Trust Agreements and Collection Policies of the Fringe Benefit

Funds, and § 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), Defendant owes the Fringe Benefit

Funds a combined amount of $270,802.80, plus interest, costs of the audit, costs and attorneys’

fees incurred in this action, and any other reasonable expenses of collection.

                                               COUNT II

                          BREACH OF CBA – LMRA (29 U.S.C. § 185(a))

20.    All preceding paragraphs are incorporated herein.




                                                 5
         CASE 0:18-cv-03122-MJD-LIB Document 1 Filed 11/07/18 Page 6 of 7



21.      Members of the Union employed by Defendant have signed voluntary checkoff

authorizations permitting Defendant to deduct union dues from their wages.         The amounts

payable as union dues are referred to in the CBA as “Working Assessment” and “Building

Fund.”

22.      The CBA requires the Employer to deduct from the employees’ weekly wages union dues

and remit such sums to the Union.

23.      The CBA also requires the Employer to make payments into a “Savings Plan,” which is

an after-tax per hour contribution into a savings account established at a local financial

institution on behalf of each member of the Union employed by the Defendant.

24.      Defendant failed to remit amounts for union dues during the period covered by the audit.

Moreover, Defendant failed to remit amounts due to the “Savings Plan” for deposit in the Union

members’ individual savings accounts. The total amount owed by Defendant to the Union for

union dues and to Union members for wages for deposit in their individual savings accounts for

the time period covered by the audit equals $30,027.96. Defendant’s failure to remit such

amounts constitutes a breach of the CBA.

25.      The CBA provides that the Union shall have all rights afforded to it by law to remedy

breach of the CBA, in addition to, and in no way limited by, the grievance and arbitration

procedure. The Union brings this action under Section 301 of the Labor Management Relations

Act (“LMRA”), 29 U.S.C. § 185, to remedy this breach of the CBA.

26.      The CBA further provides that, in the event of default of an employer in making the

required contributions, the Union may take legal action in order to effectuate collection of the

amounts owed.      As a signatory to the CBA, Defendant agreed to pay interest at the highest




                                                6
       CASE 0:18-cv-03122-MJD-LIB Document 1 Filed 11/07/18 Page 7 of 7



applicable bank rate allowed on any wages or other payments in default, plus all actual collection

costs, including reasonable attorney’s fees.

27.    Due to Defendant’s breach of the CBA, Defendant is liable to the Union under Section

301 of the LMRA in the amount of $30,027.96, plus interest and all costs of collection, including

attorney’s fees.

WHEREFORE, Plaintiffs pray for judgment against Defendant as follows:

       1.      The Fringe Benefit Funds pray for judgment against Defendant in the

       amount of $270,802.80, plus interest, costs of the audit, and reasonable attorneys’

       fees and costs of collection.

       2.      The Union prays for judgment against Defendant in the amount of

       $30,027.96, plus interest, costs and attorneys’ fees.

       3.      All Plaintiffs pray for such further relief as the Court may deem proper

       and just.


Dated this 7th day of November 2018                   ANDREW, BRANSKY & POOLE, P.A.

                                                     s/ Jane C. Poole
                                                     Jane C. Poole, #0391069
                                                     302 West Superior Street, Suite 300
                                                     Duluth, MN 55802
                                                     Telephone: (218) 722-1764
                                                     Fax: (218) 722-6137
                                                     jpoole@duluthlawfirm.com

                                                     Attorneys for Plaintiffs




                                                 7
